Exhibit SERVICES AGREEMENT This Services Agreement (Agreement) is entered into by and between The Board of Governors of The Colorado State University System, acting by and through Colorado State University, an institution of higher education of the State of Colorado ("University"), and Apro Bio Pharmaceutical, a Corporation organized under the laws of the state of Colorado, with a place of business located at 5350 S. Roslyn Street, Suite 300, Greenwood Village, Colorado 80111 ("Client"). NOW THEREFORE, in consideration of the above and the mutual promises contained herein, the parties agree as follows: 1. Independent Contractors. It is understood and agreed by the parties that the University is an independent contractor with respect to the Client and that this Agreement is not intended andshall not be construed to create an employer/employee or a joint venture relationship between theUniversity and the Client. The University shall be free from the direction and control of the Client in the performance of the University's obligations under this Agreement, except that the Client may indicate specifications, standards requirements and deliverables for satisfaction of theUniversity's obligations under this Agreement. 2. Term. This Agreement shallbe effective upon execution by both parties ("Effective Date") and shall terminate 1 year from the Effective Date, unless sooner terminated as provided herein or extended by written agreement of the parties. 3. Scope of Work. The University agrees to perform the services described in the Scope of Work attached hereto (the "Services") and made a part hereof as Exhibit A, under the direction and supervision of the Principal Investigator, Dr. Diane Ordway-Rodriguez. 4. Payment. The Client agrees to pay the University for the Services performed under this Agreement in a fixed price amount of $38,929 payable 50% upon execution; 40% at mid-project; 10% upon University's submission of the final report. 5. Ownership of Information. At all times during and following the term of this Agreement, including any extensions or renewals hereof, all records, information and data provided to the University by the Client or developed during the performance of the Services under this Agreement by the University and/or the Client ("Project Records") shall be and remain the sole property of the Client. Upon the Client's request and at Client's expense the University and the Principal Investigator shall execute any documents needed in order to perfect the ownership title of all Project Records. Except as provided in paragraph 7 of this Agreement, any Project Records shall be provided to or returned to the Client upon request after termination of this Agreement. 6. Reporting Requirements. 6.1 The University agrees that all Project Records as defined in the Scope of Work or detailed description thereof shall be made available to Client at any reasonable time, subject to the reporting requirements set forth in the Scope of
